Citation Nr: 1622574	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating for service-connected migraine headaches.

2. Entitlement to service connection of an acquired psychiatric disorder.

3. Entitlement to service connection of left foot bone spurs.

4. Entitlement to an initial compensable rating for right foot degenerative joint disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to February 1999, February 2000 to October 2000, June 2001 to May 2004, May 2006 to November 2007, and April 2008 to July 2011.

This case is before the Board of Veterans' Appeals (Board) on appeal from an March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted via videoteleconference.  A transcript of the hearing has been associated with the claims file.

The Board also notes that the Veteran has submitted a notice of disagreement with another rating decision denying service connection for sleep apnea, kidney stones, and a left knee condition.  This appeal has not yet been perfected, and is being adjudicated in a separate appeal, and so the Board does not yet take up those issues in this decision.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1. During the Veteran's hearing in January 2016 the Veteran requested to withdraw his claims for an increased rating of his migraine headaches and for service connection of an acquired psychiatric disorder.

2. The record does not contain evidence of a current left foot disability.

3. The Veteran suffers from degenerative joint disease of the first metatarsophalangeal joint (MTPJ) only; he does not have severe hallux rigidus; or functional loss from the disorder.  


CONCLUSION OF LAW

1. The criteria for withdrawal of the Veteran's claim for an increased rating of his migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the Veteran's claim for service connection of an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for service connection of the Veteran's left foot bone spurs have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4. The criteria for an initial compensable rating for the Veteran's right foot degenerative joint disease have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a; Diagnostic Code (DC) 5003, 5281 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant, or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has requested to withdraw his appeal for an increased rating relating to migraine headaches, and his claim for service connection of an acquired psychiatric disorder.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed

II. VA's Duty to Notify and Assist

As to the remainder of the claims in this case, the Veteran's Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) places certain duties on the VA to notify and assist a claimant for VA benefits in the development of their claim.  With respect to a claim for service connection, the VCAA requires that the Veteran be informed of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

Once service connection has been granted, the Veteran's disability must be rated.  In cases where the Veteran disagrees with this initial disability rating, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The VCAA also requires that any required notice be provided to the claimant in a case before the initial unfavorable decision on the claim for benefits by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004)

In this case, the Board finds that the VA has satisfied it's duty to notify the Veteran.  As was noted above, the claims at hand in this case were initially decided in a March 2012 rating decision.  However, the Veteran was notified in February 2011, of the information and evidence which was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  He also was provided general information pertaining to VA's assignment of disability ratings and effective dates.  Therefore, as the VCAA does not require any notification for downstream initial ratings claims, the VA has satisfied it's duty to notify.  

Relevant to the duty to assist, the Board notes that the Veteran's service treatment records has been obtained, as have any relevant VA clinical records, and those private records which the Veteran has identified and authorized.  The VA has also clarified that the Social Security Administration does not hold any records pertaining to the Veteran.  

The Veteran was also provided with a VA medical examination of his feet in April 2013.  A review of the examination reports shows a discussion of the documented medical history and the Veteran's assertions.  The examiner also described the Veteran's complaints and symptoms before directly examining the Veteran's feet and assessing the Veteran's disability.  Accordingly, the Board finds that this adequate to decide the matter, as it is predicated on a review of the claims file, which includes the Veteran's statements, his available service treatment records, and post-service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Finally, the Board again notes that the Veteran previously testified in January 2016 via a videoteleconference.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing fulfill two duties.  First, the Veteran's Law Judge must fully explain the issues, and second, the Veterans Law Judge has the duty to suggest the submission of evidence that may have been overlooked.  

In this case, the Veterans Law Judge clearly explained the issues relevant during the hearing.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and the VA has satisfied its duties to assist the Veteran in relation to these claims.  

III. Analysis

In assessing the remaining claims, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical evidence and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has reviewed all the evidence in the Veteran's claims file, and although the Board has an obligation to provide reasons and bases supporting this decision, the Board is not obligated to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Finally, in considering a claim for benefits, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Service connection of Left Foot Bone Spurs

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends he has bone spurs in his left foot, which may have been caused by the boots he wore in service, or by the increased pressure he places on his left foot because of his right foot disability. 

A review of the Veteran's medical records shows that in March 2011 he reported pain in his left foot after a march.  A physical examination of the Veteran found nothing abnormal, and an x-ray examination of the Veteran's left foot in February 2011 found nothing abnormal.  

The record does contain  a brief clinical notation from April 2012 in which the Veteran is recorded as having a past medical history that includes bone spurs of the left foot.  However, the report contains no more information than to note such a condition in the past.  The Veteran was then examined in April 2013 as part of a VA medical examination in relation to this claim.  At that time, the Veteran had no complaints relating to his left foot, and the examiner found nothing abnormal with the Veteran's left foot.  

This being the relevant evidence in relation to this claim, the Board finds insufficient evidence to conclude that the Veteran has a current left foot disability.  All clinical examination evidence, including a radiographic examination has not shown any abnormal findings.  This is of particular note as skeletal abnormalities would appear on x-ray examinations.  

The record does include the Veteran's statements that he has bone spurs, but the Veteran is not competent to diagnose a disability such as bone spurs, since they are internal structures.  While there is notation in the Veteran's April 2012 record that he had a history of bone spurs, there is no supporting rationale for the comment, nor description of when in the Veteran's history this was the case.  

The medical evidence from the March 2011 and April 2013 examinations are of much greater probative weight than this April 2012 document, as they are objective, contemporaneous medical examinations of the Veteran by medical professionals.  Moreover, these reports from the examiners are corroborated by radiographic examination of the Veteran's foot, which greatly lends to their credibility.  

Accordingly, the Board finds that the weight of the evidence as to this claim indicates that the Veteran does not have current left foot disability, and so the claim must be denied.  


B. Initial Compensable Rating of the Right Foot Disability 

As was discussed above, the March 2012 rating decision granted the Veteran service connection for degenerative joint disease of the right foot, and assigned him a noncompensable rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in impermissible pyramiding.  38 C.F.R. § 4.14.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).  Furthermore, the Board notes that "it is the intention [of the rating schedule] to recognize actually painful, unstable, or malaligned joints... as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  Thus, even in cases that do not involve arthritis, the Board should address any complaints of musculoskeletal pain.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Still, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

In applying these disability ratings, a veteran's entire history is to be considered, and the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In this case, the medical evidence indicates that the Veteran has degenerative joint disease in the first MTPJ of the right foot.  This degeneration has been confirmed by radiographic examination in January 2011, which showed "minimal degenerative joint disease" of only that joint.  

Since that time, the Veteran's right foot was examined in April 2013 as part of the VA examination in relation to this claim.  During that examination, the examiner found the Veteran to have "limited painful motion" of the joint.  The examiner also diagnosed the Veteran with hallux rigidus of the right foot, and he opined that the Veteran's symptoms were mild to moderate in nature.  The examiner went on to state that the Veteran did not experience any functional loss from his disorder, but that running would aggravate the condition.

Severe, hallux rigidus is to be rated as severe hallux valgus, and if equivalent to amputation of the great toe, a 10 percent rating is assigned, DC 5280,5281.  This DC does not provide any higher ratings.  The words "moderate" and "severe", as used by various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying mechanical formula for these terms, the Board must evaluate all of the evidence in order to make an equitable and just decision.  38 C.F.R. § 4.6.  In reaching such a decision, the Board notes that the use of such terminology by examiners, while probative, is not dispositive of these matters.  

In this case, the Board finds that the Veteran's hallux rigidus is not severe.  In reaching this decision, the Board looks to the limited evidence in the claims file as to any functional loss that the Veteran experiences from this condition.  As was stated above, the April 2013 examiner found that the Veteran did not experience any functional loss whatsoever from his condition.  There is also little evidence in the file to contradict this assertion from the examiner.  Accordingly, the Board finds that the Veteran is not compensable under this DC.  

In addition, since the rating schedule does not provide a compensable evaluation for limitation of motion of that toe, an evaluation under the provisions of 38 C.F.R. § 4.59, is not warranted.  

The Board also notes that the Veteran's right foot degenerative joint disease is also properly contemplated under DC 5003, which discusses degenerative arthritis more generally.  This DC applies to situations in which the Veteran is not entitled to a compensable rating for degenerative arthritis of a joint, and it provides that in such situations the Veteran is entitled to a 10 percent rating for each major joint, or group of minor joints, affected by the degenerative arthritis.  38 C.F.R. § 4.45(f) further expounds this point by defining major joints as the shoulder, elbow, wrist, hip, knee, and ankle.  Accordingly, the Veteran's first MTPJ is not a major joint, and as it is the only joint affected, there is no group of minor joints affected by the condition, and so the Veteran is not compensable under 5003.

A review of the ratings schedule reveals no other DCs under which the Veteran is ratable, and so the Board finds that the Veteran is not entitled to an increased compensable evaluation for the disability at issue.  



ORDER

The Veteran's claim for an increased rating for service-connected migraine headaches is dismissed.

The Veteran's claim to service connection of an acquired psychiatric disorder, to include personality disorder, is dismissed.

Service connection of left foot bone spurs is denied.

Entitlement to a compensable rating for right foot degenerative joint disease is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


